Citation Nr: 0500299	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, to 
include as due to Agent Orange exposure.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for rhinitis.

3.  Entitlement to service connection for residuals of a 
polyp removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2000 and May 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.  The veteran, who had active service from 
February 1964 to August 1966, appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

The Board also observes that the veteran's appeal had 
originally included the issue of entitlement to service 
connection for sinusitis; however, the veteran submitted a 
statement in January 2003 indicating that he would like to 
withdraw his appeal on that issue. See 38 C.F.R. § 20.204 
(2003).  Accordingly, the issue of entitlement to service 
connection for sinusitis no longer remains in appellate 
status and no further consideration is required.

The issue of service connection for residuals of polyp 
removal will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Most recently, in an unappealed rating decision dated in 
March 1997, the RO found that no new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a skin disorder claimed as chloracne 
due to Agent Orange exposure.  

3.  The evidence received since the March 1997 rating 
decision, by itself, or in conjunction with previously 
considered evidence, is not so significant that it must be 
considered to fairly decide the merits of the claim.

4.  An unappealed rating decision dated in August 1967 denied 
service connection for hay fever.

5.  The evidence received since the August 1967 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for rhinitis.


CONCLUSIONS OF LAW

1.  The March 1997 rating decision, which found that no new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for a skin disorder claimed 
as chloracne due to Agent Orange exposure, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received subsequent to the March 1997 rating 
decision is not new and material, and the claim for service 
connection for a skin disorder is not reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1105 (2004).

4.  The August 1967 rating decision, which denied entitlement 
to service connection for hay fever, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

5.  The evidence received subsequent to the August 1967 
rating decision is not new and material, and the claim for 
service connection for rhinitis is not reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1105 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
September 2000 and May 2002 rating decisions as well as the 
December 2002 Statement of the Case issued in connection with 
these claims have notified the veteran of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claims were denied.  In addition, the RO sent a 
letters in May 2001, November 2001, and February 2002 to the 
veteran that specifically informed him of the substance of 
the VCAA, including the division of responsibilities between 
the VA and the veteran in obtaining the evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records.  The veteran was also afforded a VA examination in 
September 1999 in connection with his claim for service 
connection for a skin disorder.  In addition, the Board notes 
that the veteran was scheduled for a November 2003 hearing 
before the Board at the RO; however, he failed to report for 
that hearing.  The veteran and his representative have not 
made the Board aware of any additional evidence that needs to 
be obtained prior to appellate review.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Therefore, the Board finds that disposition of the 
appellant's request to reopen his claims for service 
connection for a skin disorder and for rhinitis is 
appropriate.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

The Board observes that the veteran's claims for service 
connection for a skin disorder and for rhinitis were 
previously considered and denied.  More specifically, in an 
unappealed August 1967 rating decision, the RO denied the 
veteran's claim for service connection for a skin rash.  In 
an unappealed August 1985 rating decision, the RO again 
denied service connection for a skin disorder.  In an 
unappealed January 1992 rating decision, the RO confirmed and 
continued the prior denial, finding that no new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a skin disorder.  In an 
unappealed August 1994 rating decision, the RO denied service 
connection for a skin disorder due to exposure to Agent 
Orange.  Finally, in a March 1997 rating decision, the RO 
found that no new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder claimed as chloracne due to Agent Orange 
exposure.  Although the appellant did file a Notice of 
Disagreement, and a Statement of the Case and a Hearing 
Officer Decision were issued, the veteran did not submit a 
Substantive Appeal.  In general, rating decisions that are 
not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.  

In addition, the veteran's claim for service connection for 
hay fever now claimed as rhinitis was previously denied by 
the RO in a rating decision dated in August 1967.  The 
veteran was notified of that decision and of his appellate 
rights.  As noted above, rating decisions that are not timely 
appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

The veteran most recently requested in August 2000 and 
January 2002 that his claims for service connection for a 
skin disorder and rhinitis be reopened.  The RO denied 
reopening the claims on the basis that new and material 
evidence had not been submitted.  As a general rule, a claim 
shall be reopened and reviewed if new and material evidence 
is presented or secured with respect to a claim that is 
final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance of a claim is "new and material."  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.

Under the version of 38 C.F.R. § 3.156(a) applicable prior to 
August 29, 2001, new and material evidence is defined as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
The Board notes that the veteran's application to reopen his 
claim for service connection for a skin disorder was received 
in August 2000, and as such, that claim will be adjudicated 
under the version of 38 C.F.R. § 3.156(a) applicable prior to 
August 29, 2001.

Under the version of 38 C.F.R. § 3.156(a) applicable as of 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  As the veteran's application to reopen 
his claim for service connection for rhinitis was received in 
January 2002, that claim will be adjudicated under the 
version of 38 C.F.R. § 3.156(a) applicable as of August 29, 
2001.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.


I. Skin Disorder 

As previously indicated, a March 1997 rating decision denied 
the veteran's claim for service connection for chloracne due 
to Agent Orange exposure.  In that decision, the RO found 
that the veteran had submitted duplicative evidence, which 
was merely cumulative and did not constitute new and material 
evidence.  The decision also acknowledged that VA medical 
records had diagnosed the veteran with dermatitis, but 
further noted that the diagnosis of chloracne had not been 
given.

The evidence associated with the claims file subsequent to 
the March 1997 rating decision includes VA medical records, a 
September 1999 VA examination report, copies of the veteran's 
service medical records, and his October 2002 hearing 
testimony before a Decision Review Officer as well as the 
veteran's own assertions.  The Board has thoroughly reviewed 
this evidence; however, the Board finds that such evidence is 
not new and material within the meaning of laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for a skin 
disorder.

With respect to the VA medical records, the Board finds that 
that these records are not new, as those dated from May 1979 
to October 1986 were already of record at the time of the 
March 1997 rating decision.  The Board does acknowledge that 
the VA medical records dated from October 1986 to January 
1987 and from March 1999 to December 2001 as well as those 
dated in September 2002 are certainly new in that they were 
not of record at the time of the March 1997 rating decision.  
However, collectively, those records are cumulative and 
redundant, in that they reiterate that the veteran currently 
has various skin disorders.  In fact, the March 1997 rating 
decision had already acknowledged the existence of a current 
skin disorder.  Further, VA medical records dated from 
November 1984 to July 1998 are negative for any complaints, 
treatment, or diagnosis of a skin disorder.  In addition to 
some of this evidence being cumulative and redundant, the 
newly submitted treatment records are not probative, as they 
fail to provide a nexus between a current skin disorder and 
the veteran's military service.  Rather, the evidence that 
does pertain to a skin disorder simply shows that the veteran 
has had complaints of such a disorder many years following 
service.  As such, the Board finds that these VA medical 
records are not material and are not so significant that they 
must be considered to fairly decide the merits of the claim.

As for the copies of the veteran's service medical records, 
the Board finds that such evidence is not new in that they 
were already of record at the time of the March 1997 rating 
decision.  

With respect to the veteran's statements submitted in support 
of his claim as well as his October 2002 hearing testimony, 
the Board finds that the veteran's assertions alone cannot be 
dispositive of the issue.  The Board notes that the veteran 
lacks the expertise to provide an opinion that requires 
specialized knowledge, skill, experience, training or 
education, such as an opinion as to the etiology of his 
rhinitis. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.  Thus, the veteran's assertions are not deemed to 
be "new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the March 
1997 rating decision continues to be absent.  Specifically, 
there remains no competent medical evidence which indicates 
that the veteran has a current skin disorder that was 
incurred in or aggravated by service or is in any way 
causally or etiologically related to his service.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the veteran's previously 
denied claim for service connection for a skin disorder.


II. Rhinitis

As previously indicated, an August 1967 rating decision 
denied service connection for rhinitis.  In that decision, 
the RO noted that the veteran had been treated for rhinitis 
during his period of service, but also noted that there was 
no residual disability.  The evidence associated with the 
claims file subsequent to that decision includes VA medical 
records and his October 2002 hearing testimony before a 
Decision Review Officer as well as the veteran's own 
assertions.  The Board has thoroughly reviewed this evidence; 
however, the Board finds that such evidence is not new and 
material within the meaning of laws and regulations set forth 
above, and as such, there is no basis to reopen the claim for 
service connection for rhinitis.

With respect to the VA medical records, the Board finds that 
they are certainly new in that they were not of record at the 
time of the August 1967 rating decision.  However, those 
records are not probative in that they do not document any 
complaints, treatment, or diagnosis of rhinitis.  In fact, VA 
medical records dated in March 1999 indicate that the veteran 
had complained of rhinorrea, which had ceased, and diagnosed 
him with bronchitis instead.  As such, these records do not 
show the veteran to have a current diagnosis of rhinitis that 
may be related to his military service.  Therefore, the Board 
finds that these VA medical records are not material, as they 
do not relate to an unestablished fact necessary to 
substantiate the claim.  

In regards to the copies of the veteran's service medical 
records, the Board finds that such evidence is not new in 
that they were already of record at the time of the August 
1967 rating decision.  

As for the veteran's statements submitted in support of his 
claims as well as his October 2002 hearing testimony, the 
Board finds that the veteran's assertion alone cannot be 
dispositive of the issue.  As previously noted, the veteran 
lacks the expertise to provide an opinion that requires 
specialized knowledge, skill, experience, training or 
education, such as an opinion as to the etiology of his 
rhinitis. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) noted that lay persons are not competent to offer 
medical opinions or diagnoses and that such evidence does not 
provide a basis on which to reopen a claim of service 
connection.  Thus, the veteran's assertions are not deemed to 
be "new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the August 
1967 rating decision continues to be absent.  Specifically, 
there remains no competent medical evidence which indicates 
that the veteran currently has rhinitis that was incurred in 
or aggravated by service or is in any way causally or 
etiologically related to his service.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the veteran's previously denied claim for service 
connection for rhinitis.




ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for a 
skin disorder is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for 
rhinitis is denied.


REMAND

As discussed above, the VCAA provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified of the VCAA in connection with his 
current claim for service connection for a polyp removal.  In 
this regard, the record contains a letter dated in February 
2002, which discuss these VCAA provisions, including the VA's 
duty to assist the veteran in obtaining evidence as well as 
what the evidence must show to reopen a previously denied 
claim for service connection for a colonoscopy, although it 
does not appear to the Board that this matter had been the 
subject of a prior final decision.  Thus, the letter did not 
notify the veteran as to what evidence is necessary for 
entitlement to service connection for a polyp removal, as 
opposed to the evidence required to reopen a previously 
denied claim.  The Court has indicated that such specific 
notice is required to comply with the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Given the guidance 
from the Court, this procedural error must be addressed prior 
to final appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran if further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following actions:

The RO should consider the veteran's 
claim under the VCAA.  In doing so, 
the RO is asked to ensure that the 
notification and assistance 
requirements of the VCAA are 
satisfied, including notifying the 
veteran of the information or evidence 
necessary to substantiate his claim 
for service connection for residuals 
of polyp removal, and the division of 
responsibilities between the VA and 
the veteran for obtaining evidence.  
The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A. (West 2002), and any applicable 
legal precedent. 

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified. 



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


